Citation Nr: 1201397	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-39 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.  He had service in the Republic of Vietnam, where his awards and decorations included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO.  


FINDINGS OF FACT

1.  Hypertension was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated thereto.

2.  Peripheral neuropathy of the lower extremities was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  Hypertension is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

2.  Peripheral neuropathy of the lower extremities is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  .



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims of entitlement to service connection for hypertension and peripheral neuropathy of the lower extremities.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In November 2007, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth, generally, the criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Thereafter, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of the Veteran's service treatment records and the Veteran's Social Security records, which included, but were not limited to, records reflecting the Veteran's VA treatment from February 1995 through January 2008; a May 2000 report from the Indianapolis Neurosurgery Group; and a March 2007 report of and EMG and Nerve Conduction Study.  

In developing the record, VA requested evidence showing that the Veteran's hypertension and peripheral neuropathy had been present in service and had existed to the present time.  VA noted that the following types of information would help it make its decision: the dates of medical treatment during service, as well as the name of the medical facility where he had been treated; statements from people who knew him in service and knew of any disability he had sustained on active duty; records and statements from service medical personnel; reports of employment and/or insurance physical examinations; medical evidence reflecting his treatment since service; and pharmacy prescription records.  VA also offered the Veteran an opportunity to present argument and evidence at a hearing before a member of the Board.  However, to date, he has declined to accept that offer.

VA's duty to assist the Veteran in the development of his claim requires VA to make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (emphasis added); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (holding that VA's duty to assist includes making "reasonable efforts to obtain relevant records," as long as the claimant "adequately identifies" those records to VA and authorizes VA to obtain them.).  However, it is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty to assist is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  

In the instant case, the Veteran has identified no service or post-service records of any chronic, identifiable pathology associated with any of the Veteran's claimed disabilities, and the Veteran has not adequately identified any outstanding records to VA or authorized VA to obtain them.  Under such circumstances, further development of the record, including the scheduling of VA examinations, would be tantamount to a fishing expedition to determine if there might be some unspecified information which could possibly support a claim.  VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Such development would unnecessarily impose additional burdens upon the Board with no possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, additional development of the record is not warranted.  Accordingly, the Board will consider the claims in light of the evidence currently on file.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  There is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as hypertension or peripheral neuropathy, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be presumed for disorders which the Secretary of VA determines to be the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Those disabilities include, but are not limited to, acute and subacute peripheral neuropathy, provided that either is manifested to a degree of at least 10 percent during the year following the Veteran's last exposure to the herbicide.  38 U.S.C.A. § 1116;38 C.F.R. § 3.307(a)(6)(ii).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that his hypertension and peripheral neuropathy are, primarily the result of his exposure to Agent Orange during his service in the Republic of Vietnam.  With respect to peripheral neuropathy, he believes that VA is wrong in applying the one year presumptive period for that disorder.  Indeed, he contends that it is arbitrary in nature.  In any event, he maintains that service connection for hypertension and peripheral neuropathy is warranted.  However, after carefully considering the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report when he was first diagnosed with hypertension or when he began to experience pain or numbness in his legs.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran does not contend, and the evidence does not show that his hypertension or peripheral neuropathy was first manifested in service.  Not only are his service treatment records negative for any complaints or clinical findings of either disorder, the report of his September 1971 service separation examination, shows that his neurologic processes and lower extremities were normal.  His service separation examination also shows that his blood pressure was 120/80.  

Both hypertension and peripheral neuropathy were first manifested many years after service.  Hypertension was first clinically reported during the Veteran's May 2000 treatment at the Indianapolis Neurosurgery Group.  However, in his May 2001 Application for Social Security benefits, he reported that in 1997, he had first visited the Indianapolis VA Hospital for the treatment of high blood pressure.  Similarly, peripheral neuropathy was first reported during a March 2007 EMG and Nerve Conduction Studies performed at the Neurodiagnostic Lab.  In any event, the Veteran has presented no competent evidence of a nexus to service.  

The primary thrust of the Veteran's contentions is that his peripheral neuropathy and hypertension are the result of his exposure to Agent Orange.  By virtue of his service in the Republic of Vietnam, the Veteran is presumed to have had such exposure.  38 C.F.R. § 3.307(a)(6)(iii).  Therefore, he may take advantage of the presumptions regarding associated diseases.  38 C.F.R. § 3.307(a)(6)(iii).  

Diseases presumed to be associated with exposure to Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

The NAS published its initial findings in 1993, and then, beginning in 1996, has published biennial reviews.  After reviewing the NAS findings and other information, VA has periodically updated its regulations.  In addition, VA has published notice, in the Federal Register, of diseases determined to be not associated with exposure to herbicide agents on several occasions, most recently in June 2007.  See 72 FR 32395-32407 (June 12, 2007).  At that time, the question of circulatory disorders, to explicitly include hypertension, was addressed.  The VA Secretary found that the credible evidence against an association between herbicide exposure and circulatory disorders outweighed the credible evidence for such an association.  Consequently, he determined that a positive association did not exist between hypertension and exposure to Agent Orange.  Id., at 32405.  Therefore, the weight of the evidence is against Agent Orange as a causal agent in the development of the Veteran's hypertension.
With respect to peripheral neuropathy as a residual of Agent Orange exposure, VA regulations permit presumptive service connection for acute and subacute peripheral neuropathy.  However, as noted above, those disorders must become manifest to a degree of 10 percent within one year of the Veteran's last exposure to Agent Orange.  In this case, the Veteran left Vietnam in 1971, and there is no evidence of any manifestations of peripheral neuropathy for many years after service.  Therefore, even though he has peripheral neuropathy currently, it may not be presumed to be the result of Agent Orange exposure.  

In sum, there is no competent evidence of hypertension or peripheral neuropathy in service or during the first year after the Veteran's separation from service.  Moreover, there is no competent evidence of a nexus between the Veteran's hypertension or peripheral neuropathy and any event in service, including his exposure to Agent Orange.  As such, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for hypertension and peripheral neuropathy is not warranted, and the appeal is denied.

In arriving at these decisions, the Board recognizes the Veteran's frustration in his inability to meet the one year presumptive period with respect to the association between Agent Orange exposure and the development of peripheral neuropathy.  Although he contends that the period is arbitrary, the Board must emphasize that when considering an appeal, it is bound by law to follow the applicable statutes, VA regulations, and precedent opinions of VA General Counsel.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2011).  

In addition to the foregoing, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


